Name: Council Decision (CFSP) 2017/667 of 6 April 2017 amending Decision (CFSP) 2016/849 concerning restrictive measures against the Democratic People's Republic of Korea
 Type: Decision
 Subject Matter: international affairs;  international security;  Asia and Oceania;  civil law;  international trade
 Date Published: 2017-04-07

 7.4.2017 EN Official Journal of the European Union L 94/45 COUNCIL DECISION (CFSP) 2017/667 of 6 April 2017 amending Decision (CFSP) 2016/849 concerning restrictive measures against the Democratic People's Republic of Korea THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 29 thereof, Having regard to Council Decision (CFSP) 2016/849 of 27 May 2016 concerning restrictive measures against the Democratic People's Republic of Korea and repealing Decision 2013/183/CFSP (1), and in particular Article 33(2) thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 27 May 2016, the Council adopted Decision (CFSP) 2016/849. (2) In view of the continued proliferation activities carried out by the Democratic People's Republic of Korea (the DPRK), four persons should be added to the list of persons and entities responsible for the DPRK's nuclear-related, ballistic-missile-related or other weapons of mass destruction-related programmes or persons or entities acting on their behalf or at their direction set out in Annex II to Decision (CFSP) 2016/849. (3) Decision (CFSP) 2016/849 should therefore be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 Annex II to Decision (CFSP) 2016/849 is amended as set out in the Annex to this Decision. Article 2 This Decision shall enter into force on the date of its publication in the Official Journal of the European Union. Done at Brussels, 6 April 2017. For the Council The President L. GRECH (1) OJ L 141, 28.5.2016, p. 79. ANNEX The following persons are added to the list of persons set out in section I.A of Annex II to Decision (CFSP) 2016/849: I. Persons and entities responsible for the DPRK's nuclear-related, ballistic-missile-related or other weapons of mass destruction-related programmes or persons or entities acting on their behalf or at their direction, or entities owned or controlled by them. A. Persons Name Alias Date of birth Date of designation Statement of reasons 31 RI Myong Su DOB: 1937 POB: Myongchon, North Hamgyong 7.4.2017 Vice President of the Central Military Commission of the Korean Workers' Party and Chief of Staff of the People's Armed Forces. In this capacity, Ri Myong Su holds a key position for national defence matters and is responsible for supporting or promoting the DPRK's nuclear-related, ballistic-missile-related or other weapons of mass destruction-related programmes. 32 SO Hong Chan DOB: 30.12.1957 POB: Kangwon, Passport: PD836410105 Passport date of expiration: 27.11.2021 7.4.2017 First Vice-Minister of the People's Armed forces, member of the Central Military Commission of the Korean Workers' Party and Colonel-General in the People's Armed Forces. In this capacity, So Hong Chan is responsible for supporting or promoting the DPRK's nuclear-related, ballistic-missile-related or other weapons of mass destruction-related programmes. 33 WANG Chang Uk DOB: 29.05.1960 7.4.2017 Minister for Industry and Atomic Energy. In this capacity, Wang Chang Uk is responsible for supporting or promoting the DPRK's nuclear-related, ballistic-missile-related or other weapons of mass destruction-related programmes. 34 JANG Chol DOB: 31.03.1961 POB: Pyongyang, Passport number: 563310042 7.4.2017 President of the State Academy of Sciences, an organisation dedicated to the development of technological and scientific capacities of the DPRK. In this capacity, Jang Chol holds a strategic position for the development of DPRK nuclear activities and is responsible for supporting or promoting the DPRK's nuclear-related, ballistic-missile-related or other weapons of mass destruction-related programmes.